Citation Nr: 0831814	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection for tinnitus 
should be granted because it was aggravated in service.  The 
veteran asserts that on a scale of 1-5, with 5 being worse, 
he had tinnitus prior to service which was a level 3.  During 
service, he suffered noise exposure and his hearing loss was 
a level 4 when he left service.  Thus, he argues that his 
tinnitus was aggravated during service.  

The veteran's August 1969 entrance physical examination does 
not include a notation of tinnitus.  The entrance audiogram 
showed hearing loss within the meaning of 38 C.F.R. § 3.385.  
Further, it was noted on this report that the veteran had 
defective hearing and a "H2" physical profile was recorded 
for hearing.  On his related August 1969 Report of Medical 
History, the veteran described having ear problems, including 
tinnitus.  

The veteran was afforded a VA examination in April 2006 which 
also continued to show hearing loss within the meaning of 
38 C.F.R. § 3.385.  Tinnitus was shown.  The examiner opined 
that hearing loss and tinnitus were less likely as not caused 
by or a result of service.  The rationale was the hearing 
loss shown on the entrance examination and reports that 
hearing loss and tinnitus began during the veteran's youth.  
The examiner noted that the separation examination was not 
available.  

When the claim was initially adjudicated in April 2006, 
following the VA examination, there was no separation 
examination of record.  However, the veteran has submitted a 
copy of some service treatment records, not previously of 
record, as well as his release from active duty (RAD) 
examination dated in November 1973.  The records include a 
November 1970 audiogram which continued to show hearing loss 
within the meaning of 38 C.F.R. § 3.385.  The Hertz readings 
at 1,000, 3000, and 4,000 in the right ear and at 3,000 in 
the left ear were worse than on entrance examination.  

The RAD examination includes an audiogram which also 
continued to show hearing loss within the meaning of 
38 C.F.R. § 3.385.  The Hertz readings at 1,000 and 3000 in 
the right ear and at 3,000 in the left ear were worse than on 
entrance examination.  The examiner noted that the veteran 
had decreased audio acuity.  The service treatment records 
also reflect that the veteran had to be reassigned to a low 
level noise area due to his hearing problems.  

The veteran was afforded a VA examination in March 2008 by 
the same examiner who conducted the April 2006 examination 
which also continued to show hearing loss within the meaning 
of 38 C.F.R. § 3.385.  The examiner indicated that there was 
no separation examination of record.  The examiner opined 
that hearing loss was at least as likely as not aggravated 
beyond the natural progression during service.  The examiner 
provided rationale which indicated that there was no 
discharge examination to support or deny hearing change, 
history of military service with and without noise exposure, 
no post-service noise exposure, and the current examination.  

With regard to tinnitus, the veteran related that his 
tinnitus began during his youth and he was unsure of the 
cause.  Tinnitus was demonstrated on audiological testing.  
In May 2008, the same VA examiner was requested to answer the 
inquiry of whether the veteran's tinnitus underwent an 
increase beyond the normal progression of that disease while 
he was on active duty.  The examiner indicated that it was 
less likely as not that the tinnitus underwent an increase 
beyond natural progression of the disease.  The rationale 
provided indicated that the veteran stated that the onset of 
tinnitus was during his youth, the uncertainty of the cause 
of that tinnitus, and no reports of tinnitus worsening in the 
military.  However, the examiner stated that military noise 
exposure without hearing protection may have contributed to 
the current level of severity of the tinnitus.  

In an additional addendum, the examiner noted that while the 
veteran stated that his tinnitus had gone from a level 3 to a 
level 4, it was less likely than not that tinnitus was 
aggravated in the military.  The rationale was that tinnitus 
began during youth, the cause was unknown, tinnitus was 
constant prior to the military, and tinnitus had increased 
from a 3 to a 4 during the military.  

In a June 2008 rating decision, service connection for 
bilateral hearing loss was granted.  The RO essentially 
conceded inservice noise exposure.  

A review of the VA examinations and the addendums show that 
the examinations are inadequate with regard to claimed 
bilateral tinnitus.  This evidence did not address the 
service treatment records including the RAD examination 
submitted by the veteran.  In addition, the examiner cited to 
the worsening of the veteran's tinnitus, from a level 3 to a 
level 4, as support for the determination that there was no 
aggravation.  The Board is unclear regarding that reasoning 
and finds that the examiner should provide an explanation as 
to whether this worsening represents normal progression, and, 
if so, why.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain a medical addendum from the 
examiner who has provided the medical 
reports in this case, or, if unavailable 
from another examiner.  The examiner 
should review the claims folder prior to 
examination to include the service 
treatment records submitted by the 
veteran, specifically including the RAD 
examination.  The examiner should opine 
as to the following questions in terms of 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not:

A.	that the veteran's tinnitus underwent 
an increase in disability during 
service; and if so,  
B.	that the increase in disability was 
due to the natural progress of the 
disease or that the increase in 
disability was beyond the natural 
progress of the disease.  

With regard to the questions above, the 
examiner should also specifically address 
the prior medical finding that the 
veteran's tinnitus went from a level 3 to 
a level 4 during service.  The examiner 
should explain whether this worsening 
represents normal progression, and, if 
so, why.

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


